Case 1:21-cv-02709-JGK-DCF Document 77 Filed 08/13/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DIBELLA ENTERTAINMENT, INC.,

Plaintiff,
21i-cv-2709 (JGK)

- against -
ORDER

O'SHAQUIE FOSTER,

Defendant.

 

JOHN G. KOELTL, District Judge:

The plaintiff has moved to withdraw its motion to dismiss
the counterclaims (ECF No. 61). The defendant has not objected.
The plaintiff’s motion to dismiss the counterclaims is
withdrawn. The Clerk is directed to close Docket No, 61. The
plaintiff shail file an answer to the counterclaims by August
13, 2021. The plaintiff may file a motion for summary judgment
dismissing the counterclaims without any further conference.

SO ORDERED.

Dated: New York, New York On kK bolep
August 6, 2021 ~f
John G. Koeltl
United States District Judge

 

 
